DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 30 November 2020.  Claims 1-16 are pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (20190378152) in view of Chan et al. (20170046638).

Claims 1 and 9:	Zhang discloses a method and system for preventing account referral fraud, comprising: 
receiving, by a receiving device of a processing server, at least a digital signature from a referral server, wherein the digital signature corresponds to a referred request that includes a referring account identifier received at the referral server ([37 “originating seller of a product digitally signing a hash of the sales contents and sharing the signed contents, which may include: contents+digital signature. Next, a referrer may digitally sign with their signature in addition to previous signatures of the seller and other earlier referrers,” 38, 41, 43 “first referrer `A` may be a user profile of a social media account that may share the advertisement 134 to linked contacts. The referrer `A` may also digitally sign with a signature originally signed by the seller and any preceding referrers, which in this example there are none prior to `A` so the user profile `A` is the second party to sign the shared advertisement. Next, a smart contract with the first referral 142 and the referrer information (ID, address, timestamp, etc.) is created and stored on the blockchain 160 as a first updated smart contract,” 56]); 
verifying, by a processing device of the processing server, the digital signature using a public key ([48 “unpacking any received attachments using the referrer's public key. If there are multiple referrers then their public keys are used sequentially to obtain a result,” 56]); 
generating, by the processing device of the processing server, an authenticity score (i.e., measure of user authenticity as per published description paras. [19], [29]) ([58 “peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results, and authenticated the signatures against the transaction payload,” 2 “a transaction was added to the ledger consensus based: a transaction is added only if it is approved, typically unanimously, by parties on the network verifiability--all transactions can be cryptographically verified,” 3 “Cryptography, via hash codes, is used to secure an authentication of a transaction source and removes a central intermediary,” 30 “blockchain transactions typically must be "endorsed" by certain blockchain members and only endorsed transactions may be committed to the blockhcain and have an effect on the state of the blockchain,” 33 “hash of a most recently added blockchain block represents every transaction on the chain that has come before it, making it possible to ensure that all peer nodes are in a consistent and trusted state,” 52 “blockchain transaction addition and validation process (consensus)….blockchain node may initiate a blockchain authentication and attempt to write to a blockchain immutable ledger stored in blockchain layer 220, a copy of which may also be stored on the underpinning physical infrastructure,” 55 “modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols,” 57 “If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service,”]) for the blockchain wallet based on data included in one or more of the identified plurality of blockchain data values ([39 “B's referral notice must contain valid nested signed contents that correspond to A, as the seller already has information about B being referred by A,” 48 “check if every referral is valid and if the referrer is in the reached contacts of a last referrer. The original post is saved with an updated smart contract on the blockchain and this includes the referral list with addresses for result disbursements,” 57 “hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service,” 58 “peers may check the endorsement policy to ensure that the correct allotment of the specified peers have signed the results, and authenticated the signatures against the transaction payload,” 60 “endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter (client 201, in the example) is properly authorized to perform the proposed operation on that channel,” 61 “application determines if the specified endorsement policy has been fulfilled before submitting (i.e., did all peer nodes necessary for the transaction endorse the transaction),”]); and 
transmitting, by a transmitting device of the processing server, the generated authenticity score to the referral server for processing based on the authenticity score ([53, 54 “results of the referring may yield a result distribution being distributed 222 to those parties that participated in the broadcast/distribution of the active ads,” 55, 58 “client 201 assembles the endorsements into a transaction payload 293 and broadcasts it to an ordering service node 284. The ordering service node 284 then delivers ordered transactions as blocks to all peers 281-283 on a channel,”]), wherein processing the referral request includes one of: declining the referral and awarding a referral reward ([39 “B's referral notice must contain valid nested signed contents that correspond to A, as the seller already has information about B being referred by A, otherwise, the seller could not find the path on the current referral tree and B's claim would be rendered invalid unless it specified A as a referral party,” 60 “endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter (client 201, in the example) is properly authorized to perform the proposed operation on that channel,” 61, 63 “Transactions in the block are tagged as being valid or invalid,” 70 “receive an incentive,” Fig. 2A]).  
Zhang does not explicitly disclose, however Chan discloses:
identifying, by the processing device of the processing server, a plurality of blockchain data values included in one or more blocks of a blockchain using the public key ([60 “quantity or number of units of the tracked asset portion that are subject to transfer in transaction 202 and a public key of the recipient (e.g., public key 202B of use,” 61, 62, 63, 88, 93 “client device 104 may also parse data specifying prior transaction 308 (e.g., as obtained from the current version of the hybrid block-chain ledger) and extract encrypted and/or hashed copies of rules engine 322 and trigger event list,” 122, 124, 125]), wherein each blockchain data value is related to a blockchain transaction involving a blockchain wallet (i.e., as per published description para. [24] “private key of a cryptographic key pair, or in some cases the full cryptographic key pair, may be referred to as a "blockchain wallet,”) associated with the public key ([70 “pair of public and private block-chain keys, selectively encrypt ledger data to protect both a privacy of owners of tracked assets and a confidentiality of existing instruction sets maintained within the block-chain ledger,” 72, 74, 81 “execute one or more stored software applications (e.g., a wallet application) capable of obtaining a current version of a hybrid block-chain ledger from one or more networked computer systems,” 83, 85]); 
	Therefore it would be obvious for Zhang to identify, by the processing device of the processing server, a plurality of blockchain data values included in one or more blocks of a blockchain using the public key, wherein each blockchain data value is related to a blockchain transaction involving a blockchain wallet associated with the public key as per the steps of Chan to examine and verify the public and private keys associated with a user’s blockchain wallet in order to ensure data validity and thus validate information referral between users of the transaction system.

Claims 2 and 10:	Zhang in view of Chan discloses the method and system as for Claims 1 and 9 above, and Zhang further discloses wherein awarding a referral reward includes applying, by the processing device of the referral server, the referral reward to an account profile associated with a referring account stored in an account database of the referral server ([54, 68, 69, 70 “profiles which elect to have the advertisements linked (i.e., displayed, shared, etc.) to their accounts may receive an incentive result over time depending on the nature of the agreement and the terms of the agreements”]).  

Claims 3 and 11:	Zhang discloses the method and system as for Claims 2 and 11 above, and Zhang further discloses wherein the referral request further includes a referring account identifier, and the referring account includes the referring account identifier ([33, 34, 43 “smart contract with the first referral 142 and the referrer information (ID, address, timestamp, etc.) is created and stored on the blockchain 160 as a first updated smart contract,” 66 “referrer may then identify the advertisement 416 and digitally sign the advertisement 418 and share with others on a social network site. Another referrer may also decide to digitally sign the advertisement and share with others 422. The signatures of both referrers are logged and stored in an updated smart contract 424 which is stored to include information of all referrers known at that time,”]). 

Claims 5 and 13:	Zhang in view of Chan discloses the method and system as for Claims 1 and 9 above, and Zhang further discloses receiving, by the receiving device of the referral server, the digital signature in a separate message from the referral request ([37 “referrer may digitally sign with their signature in addition to previous signatures of the seller and other earlier referrers in the referrer chain, which may have previously referred the advertisement information. The referrer can then post the signed contents on a new online group/club/blog, etc., defined as a personal channel on a social media site or any other online forum for information sharing,” 38-40, 44 “smart contract information is also illustrated as an initial smart contract identifying the owner of the advertisement and the result structure, rules, etc., but without predefined referrers since the advertisement has not yet been shared and forwarded by any referrers and on to unknown future referrers, referees and/or potential purchasers,”]).  

Claims 6 and 14:	Zhang in view of Chan discloses the method and system as for Claims 5 and 13 above, and Zhang further discloses wherein the separate message further includes the public key, and the public key is transmitted to the processing server with the digital signature ([48 “process for the seller saving the smart contract on the blockchain and any updates to the smart contract may provide generating a referral list by unpacking any received attachments using the referrer's public key. If there are multiple referrers then their public keys are used sequentially to obtain a result. An operation is then preformed to check if every referral is valid and if the referrer is in the reached contacts of a last referrer,” 50 “time the next referrer is appended to the advertisement, the seller is notified and/or the seller's original smart contract is again modified and written to the blockchain to continue establishing provenance with all referrers as parties to the agreement and as potential result agents which receive part of the final disbursed result,” 51-54, 56 “written to the blockchain can be public and/or can be encrypted and maintained as private. The temporary data that is used/generated by the smart contract is held in memory by the supplied execution environment, then deleted once the data needed for the blockchain is identified,” 61, 62]).

	Claims 7 and 15:	Zhang in view of Chan discloses the method and system as for Claims 1 and 9 above, and Zhang further discloses wherein the referral request includes the digital signature ([62 “transaction may contain the read/write sets, the endorsing peers signatures and a channel ID,” 66 “referrer may then identify the advertisement 416 and digitally sign the advertisement 418 and share with others on a social network site,”]). 

	Claims 8 and 16:	Zhang in view of Chan discloses the method and system as for Claims 1 and 9 above, and Zhang further discloses wherein the authenticity score is based on at least one of: a number of blockchain data values in the plurality of blockchain data values ([39 “B's referral notice must contain valid nested signed contents that correspond to A, as the seller already has information about B being referred by A,” 48 “multiple referrers then their public keys are used sequentially to obtain a result. An operation is then preformed to check if every referral is valid and if the referrer is in the reached contacts of a last referrer,” 57 “chaincode may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process]), a frequency of blockchain transactions in the plurality of blockchain data values ([68 “identifying a rule associated with compensation for the one or more referral events, determining a referral path used to perform the one or more referral events, and determining an allocation of results to the one or more account profiles associated with the one or more referral events based on the referral path and the rule…creating a list of the one or more account profiles which performed the one or more referral events, storing the list in the smart contract, accessing the smart contract, and performing an allocation of results to the one or more account profiles in the list,” 69, 70 “number of actions (e.g., accesses, shares, impressions, etc.)”]), and a time period between an earliest blockchain data value and a latest blockchain data value ([34 “state database may be simply an indexed view into the chain's transaction log, it can therefore be regenerated from the chain at any time,” 41 “information for that agreement is recorded including A1's information, address and timestamp 104. Any subsequent referrer profile which accepts the agreement, such as B1--105, B2--108 and BN--111 are subject to the earlier formed entity agreements and their information. For example, A2 accepted the agreement 106 as well as A'N' 109. The information for those profiles was also recorded 107/110. The subsequent parties B1, B2 . . . BN are all in agreement with the advertisement agreement at a later time than the original profiles A1-AN, and thus are subject to the information chain history of those original agreeing parties,” 43, 68, 70]).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (20190378152) in view of Chan et al. (20170046638) as applied to Claims 1 and 9 above, and in further view of Torrenegra et al. (20190325532).

Claims 4 and 12:	Zhang in view of Chan discloses the method and system as for Claims 1 and 9 above, and Zhang does not explicitly disclose, however Torrenegra further discloses wherein the referral reward is awarded if the authenticity score exceeds a predetermined threshold value ([37 “account holder profile data, including data representing connections, verifications, recommendations, and signals of an account holder, may be stored in a distributed ledger, such as a blockchain. In embodiments, such account holder profile data may be stored in the distributed ledger along with recommendation weights and/or signal weights,” 380 “voting weight is directly proportional to the added recommendation weight and signal weight of each person compared to the total added recommendation weight and signal weight in the network. This approach attempts to give more voting weight to persons that have committed more time and energy to building their reputation in the network,” 381 “reward (R) paid for each transaction (t) is determined by the type of request, a global variable set by the governance of the network, and the quality score of the wallet that made the request,” 382 “Qs is the quality score of the wallet making the request. It is meant to encourage protocol network nodes to prioritize requests submitted by wallets with a good reputation and deprioritize or block requests submitted by wallets with a poor reputation,” 382 “Qs is the quality score of the wallet making the request. It is meant to encourage protocol network nodes to prioritize requests submitted by wallets with a good reputation and deprioritize or block requests submitted by wallets with a poor reputation,” 395]).  
	Therefore it would be obvious for Zhang to award the referral reward if the authenticity score exceeds a predetermined threshold value as per the steps of Torrenegra to provide referral rewards in accordance with a value reflective of the validity or authenticity level associated with a user’s blockchain wallet in order to ensure data validity and thus validate information referral between users of the transaction system and as well reward user’s level of authenticity or quality score.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 30 November 2020, the Applicant's arguments with respect to claims 1-16 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive. 
a.	Applicants argue that the cited to prior art reference Zhang does not disclose the claimed limitation, “generating, by the processing device of the processing server, an authenticity score for the blockchain wallet based on data included in one or more of the identified plurality of blockchain data values,” because Zhang’s disclosure as cited to by the Examiner includes the use of hashes as chain and chaincode validators, which does not include a score, and also does not take into account the disclosures of the written description paragraph [29] and as claimed by dependent claims 8 and 16.  Thus, one of ordinary skill in the art would not consider the disclosures of Zhang to disclose the instant invention.
Examiner respectfully disagrees and replies first that the claim limitation at issue claims the generation of an authenticity score based on data included in one or more of the identified plurality of blockchain values, which data the Examiner, under a broadest reasonable interpretation, includes hash values as implemented in a blockchain ledger system, and the use of hash codes to determine an authenticity score or validity score of a ledger entry is a well known method of determining authenticity (i.e., see written description para. [22], “reference value”), thus, Zhang’s implementation of hash values to measure and track blockchain ledger authenticity is maintained by the Examiner to disclose the claimed limitation.  Next, the Examiner replies that, as cited to above, Zheng discloses a number of methods for determining the authenticity score of a blockchain ledger including: a) measuring the number of authenticated signatures (i.e., numerical representation or score of validated signatures), b) determining a measure of consensus for transaction and ledger entries, c) using hash codes to determine a measure of ledger entry authenticity, and d) the replication of blockchain ledger modifications throughout a ledger with the use of consensus protocols.  Thus, Zhang discloses a number of methods of determining a score or level of authenticity of the data within a blockchain ledger, which a person of skill in the art would understand to disclose the Applicant’s claimed limitation.
	b.	Applicants argue that cited to prior art reference Torrenegra “is not concerned with storing and validating data stored in a blockchain.”  Examiner respectfully disagrees and replies that as cited to above, at least paragraph [37] discloses the use of blockchain technologies to manage the provision of rewards in accordance with a quality score which is based upon interactions performed via a blockchain ledger.  Torrenegra further discloses the assignment of increased quality score and reputation score of users of the disclosed blockchain ledger system with respect to threshold values.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
See attached References Cited form 892
See Kennedy (20170132626)
See Dassenno (20190354723)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682